ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
Lulus Ostrich Ranch                         )     ASBCA Nos. 59252, 59450, 59598
                                            )                59814,59815
                                            )
Under Contract Nos. 48695391, 48695490      )
                    48695290,48695390       )

APPEARANCE FOR THE APPELLANT:                     Mr. William R. Hayward
                                                   Owner

APPEARANCES FOR THE GOVERNMENT:                   Daniel K. Poling, Esq.
                                                   DLA Chief Trial Attorney
                                                  Robin Walters, Esq.
                                                  Michael P. Thiefels, Esq.
                                                   Trial Attorneys
                                                   DLA Disposition Services
                                                   Battle Creek, MI

                OPINION BY ADMINISTRATIVE JUDGE MCILMAIL
                ON APPELLANT'S MOTION FOR RECONSIDERATION

       Appellant requests reconsideration of our recent decision denying its claims.
Lulus Ostrich Ranch, ASBCA No. 59252 et al., 2019 WL 989650 (Feb. 6, 2019). We
have not requested a response from the government. See John Shaw LLC dlb/a Shaw
Building Maintenance, ASBCA No. 61379, 18-1BCA137,026 at 180,294. A motion
for reconsideration is not intended to allow a party to re-argue issues that were
previously raised and decided. Id. Appellant's motion simply re-argues the case it
made before we issued our decision; therefore, the motion for reconsideration is
denied. See Green Valley Co., ASBCA No. 61275, 18-1BCA137.044 at 180.329.

      Dated: March 18, 2019




                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
(Signatures continued)
I concur                                        I concur




 RICHARD SHACKLEFORD
Administrative Judge                            Administrative Judge
Acting Chairman                                 Vice Chairman
Armed Services Board                            Anned Services Board
of Contract Appeals                             of Contract Appeals


       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 59252, 59450, 59598,
59814, 59815, Appeal Lulus Ostrich Ranch, rendered in conformance with the Board's
Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                          2